       Case: 1:20-cv-00147-GHD-RP Doc #: 6 Filed: 09/23/20 1 of 1 PageID #: 28



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

CHRISTOPHER JONES                                                                     PETITIONER

V.                                                                   NO. 1:20-CV-00147-GHD-RP

STATE OF MISSISSIPPI                                                                RESPONDENT

                                              ORDER

       Christopher Jones has filed a petition for relief under 28 U.S.C. § 2254. It is

ORDERED:

       1. That no later than December 7, 2020, the respondent, through the Attorney General

of the State of Mississippi, must file a response to this petition, along with all relevant

transcripts of the proceedings in the state courts of Mississippi arising from the petitioner’s

conviction for statutory rape in the Circuit Court of Oktibbeha County, Mississippi.

       2. Within fourteen (14) days of service upon him of a copy of the respondent’s response,

the petitioner may file his reply to the allegations contained in the response.

       3. The Clerk of Court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings,

upon Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to

Assistant Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must

electronically file the completed acknowledgment of service of process form upon receipt.

       Petitioner is warned that failure to keep this court informed of his current address could

lead to dismissal of his lawsuit.

       This, the 23rd day of September, 2020.
                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
